Filed 6/28/22 P. v. Stankewitz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F079560
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF78227015)
                    v.

 DOUGLAS RAY STANKEWITZ,                                                                  OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Elizabeth Campbell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Catherine
Chatman and Eric L. Christoffersen, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Following a retrial, appellant Douglas Ray Stankewitz was convicted by jury of
first degree murder (Pen.1 Code, § 187), robbery (§ 211), and kidnapping (§ 207), all with
the personal use of a firearm (§ 12022.5). In addition, the jury found true special
circumstances alleging that the murder occurred during the commission of a robbery and
a kidnapping (former § 190.2, subd. (c)(3)(i), (ii).) The jury returned a verdict of death.
       In 1990, Stankewitz’s guilt, the special circumstance findings, and the penalty
verdict were affirmed following an automatic appeal to the California Supreme Court.
(People v. Stankewitz (1990) 51 Cal.3d 72, 80.)
       In 2009, the United States District Court for the Eastern District of California
granted, in part, a petition for writ of habeas corpus filed by Stankewitz, reversing his
death sentence for ineffective assistance of counsel at the penalty phase of his capital
murder trial. (Stankewitz v. Wong (E.D. Cal. 2009) 659 F.Supp.2d 1103.)
       In 2012, the Ninth Circuit Court of Appeals affirmed the District Court’s grant of
habeas relief reversing Stankewitz’s death sentence. (Stankewitz v. Wong (9th Cir. 2012)
698 F.3d 1163, 1176.)
       In 2019, the Fresno County District Attorney’s Office filed a request to resentence
Stankewitz to life without the possibility of parole, electing not to retry Stankewitz for
the death penalty. The trial court vacated Stankewitz’s death sentence and resentenced
him to life without possibility of parole (LWOP) plus seven years.
       On appeal, Stankewitz contends: (1) the trial court erred in finding that the federal
court’s order precluded it from exercising sentencing discretion at the resentencing
hearing; (2) Stankewitz’s right to counsel and due process were violated when the court
refused to grant his requests for a continuance of the sentencing hearing; (3) the court
erred in denying Stankewitz’s motion for new trial. Stankewitz contends that remand for

1      All undefined statutory citations are to the Penal Code unless otherwise indicated.


                                             2.
a resentencing hearing is required as a result of these errors. In a supplemental brief,
Stankewitz further requests this court direct the lower court to order an updated probation
officer’s report for purposes of the resentencing hearing.
       The Attorney General concedes the trial court erred by misunderstanding the
scope of its discretion at the resentencing hearing, and that another sentencing hearing is
therefore required. Because resentencing is required, the Attorney General further
contends that Stankewitz’s claim regarding the denial of his requests for a continuance is
moot and his request for a supplemental probation officer’s report is not yet ripe. Finally,
the Attorney General asserts Stankewitz’s motion for a new trial was properly denied.
       We conclude the following: We agree with the parties that resentencing is
required and will therefore remand this case back to the trial court. Stankewitz’s claim
that the trial court erred in refusing to grant his requests for a continuance of the
sentencing hearing is therefore moot. Because Stankewitz will have the opportunity to
request an updated probation officer’s report on remand, we decline his request to order
the lower court to produce an updated report. Finally, we conclude that Stankewitz’s
motion for a new trial was properly denied.
                                STATEMENT OF FACTS
The Underlying Offense
       The following statement of facts is derived from the California Supreme Court’s
opinion following Stankewitz’s automatic appeal. (People v. Stankewitz, supra, 51
Cal.3d at pp. 81-84.).
       On the evening of February 7, 1978, Stankewitz, then 19 years old, left
Sacramento driving a white Oldsmobile. He was headed for Fresno. In his company
were his mother and brother, an older man named J.C., and three young companions,
Marlin Lewis, Tina Topping and 14-year-old Billy B.
       The group reached Manteca about 1 a.m. on February 8, and stopped at a 7-Eleven
store to buy oil for the car. Manteca police observed the car irregularly parked and ran a

                                              3.
check on the license plate. Information was received indicating that the car had been
stolen. Several officers then approached the car and frisked several of the occupants.
One of the passengers who identified herself as “Tina Lewis” stated that the car had been
borrowed from her uncle in Sacramento. Based on that information, the officers
contacted Sacramento police, but were unable to determine whether the car had in fact
been stolen. The officers asked the group to follow them to the police station. Another
attempt was made to contact the vehicle’s owner without success. After about an hour
and a half, they were allowed to leave, but the vehicle was impounded. Before departing,
the group obtained directions to the local bus depot.
       The bus depot was not open when they arrived so they waited in a nearby donut
shop. After several hours, Stankewitz, Tina Topping, Marlin Lewis, and Billy B. decided
to hitchhike. Stankewitz’s mother, brother and J.C. remained at the station. Stankewitz
and his three companions succeeded in hitchhiking as far as Modesto. Unable to get a
ride any farther, the four walked to a nearby Kmart, where Stankewitz announced that
they were “going to look around for a car.” Stankewitz and Tina Topping proceeded to
look for a car—apparently to steal—in the parking lot; Billy eventually went inside the
Kmart. When he exited, he saw Topping pointing toward a woman walking to her parked
car. Stankewitz, Marlin Lewis and Topping followed the woman; as she opened her car
door, Topping pushed her inside and entered the car herself. Marlin Lewis then jumped
in the backseat and opened the passenger side door, admitting Stankewitz. Topping
honked the car horn. Billy, in response, started to walk back toward the store; Topping
shouted “come on” and Billy reversed field, ran to the car and got in the backseat with
Marlin Lewis. In the meantime, Stankewitz had produced a pistol, and Marlin Lewis
produced a knife.
       They exited the Kmart parking lot, Tina Topping driving, the victim—Theresa
Greybeal—seated on the console, and Stankewitz seated next to her in the passenger seat;



                                            4.
Billy B. and Marlin Lewis were seated in the back. The group proceeded to the freeway
and turned south toward Fresno.
       Once on the freeway, Ms. Greybeal stated that none of this would have happened
if she had her dog with her. Stankewitz responded by pulling out his gun and stating,
“This would have took care of your dog.” After several miles, Tina Topping asked Ms.
Greybeal for money and Ms. Greybeal took $32 from her purse and handed it to Marlin
Lewis. She also gave Topping her wristwatch, with the comment that she could put in an
insurance claim for the loss.
       When the group arrived in Fresno they drove directly to a bar called the “Joy and
Joy.” Tina Topping went into the bar and returned after a few minutes with a woman
named Christina Menchaca. Menchaca joined the group, now totaling six, and they drove
around the corner to the Olympic Hotel. Topping and Menchaca went into the hotel. A
few minutes later they returned to get Stankewitz and all three then reentered the hotel.
Several minutes later Stankewitz returned to retrieve the pistol from Marlin Lewis.
Shortly thereafter, Stankewitz, Topping and Menchaca returned to the car. They
appeared to be moving more slowly; their eyes were glassy.
       Tina Topping then suggested they go to Calwa to “pick up,” a slang expression
meaning to obtain heroin. They drove to Calwa, stopping near a house with a white
picket fence. Topping told everyone to get out, she did not want a lot of company when
they went to “pick up.” Several of the group exited the car, including Billy B., Marlin
Lewis, Stankewitz, and the victim, Ms. Greybeal. Billy asked the victim for a cigarette;
she gave him one and took one for herself. After two or three minutes, Topping told
Billy to get back in the car. Billy reentered the car along with Marlin Lewis. From inside
the car, Billy saw Stankewitz walk toward Ms. Greybeal, who was standing five or six
feet away. Ms. Greybeal was facing away from the car. Stankewitz raised the gun in his
left hand, braced it with his right hand, and shot her once in the head from a distance of
about one foot. Ms. Greybeal fell to the ground, fatally wounded.

                                             5.
          Stankewitz returned to the car and said, “Did I drop her or did I drop her?” Marlin
Lewis responded, “You dropped her.” Both were giggling. As the car pulled away,
Stankewitz cautioned Tina Topping to drive slowly so they would not get caught. Marlin
Lewis observed that the victim’s purse was not in the car and concluded, “we made a bad
mistake.”
          After returning to Fresno, the group drove to the Seven Seas Bar and Christina
Menchaca went inside to try to sell the victim’s watch. Stankewitz asked her to try to get
$60 for it. While Menchaca and Marlin Lewis were inside the bar, two police officers
approached the car. Tina Topping told Billy B. to give a false name. He did so and after
some brief questioning the officers left. Menchaca returned saying that she had not
succeeded in selling the watch and Stankewitz suggested they move on and try to sell it in
Clovis.
          Stankewitz’s efforts to sell the watch, however, were also unsuccessful. In Clovis,
a girl informed Billy that his mother had filed a missing person’s report on him. Billy
asked to be driven home to Pinedale.
          When he arrived home, Billy B. began to cry and told his mother what had
happened. His mother called the police and an investigator came to the house and took a
statement from Billy. Later that evening, Fresno police apprehended Stankewitz, Tina
Topping and Marlin Lewis, still in possession of the victim’s car.
          The pistol that had been used to kill Ms. Greybeal was found in the car. Her
watch was recovered from the jacket of Christina Menchaca, who was arrested nearby.
          The foregoing account of the murder came primarily from Billy B. Other
witnesses corroborated various portions of the testimony. Ms. Greybeal’s father
confirmed that she had left his residence on the evening of the murder to pick up some
cigarettes at the Kmart; she was driving her father’s car, the vehicle in which Stankewitz
was later apprehended. He also testified that the victim owned two dogs. The officers
who arrested Stankewitz were called as witnesses, as well the officers who found the

                                               6.
victim’s body and examined the crime scene. A ballistics expert confirmed that the
victim had been shot from a distance of six to twelve inches; an expended shell case
found in the vicinity of the body was determined to have been fired from the gun
recovered from the victim’s car. The victim’s handbag and an unlit cigarette were also
found near the body. The coroner who performed the autopsy confirmed that the victim
had been killed by a single gunshot wound to the neck, severing the spinal cord and
causing immediate paralysis and death.
         Also introduced at the guilt phase were five yellow sheets of paper seized from
Stankewitz’s cell during a routine search for contraband. The handwriting on the papers
was identified as Stankewitz’s. The papers contained narrative scripts for Tina Topping,
Marlin Lewis and Christina Menchaca indicating how the kidnapping, robbery and
homicide had supposedly occurred. These fictional accounts blamed the killing on
Lewis.
Stankewitz v. Wong (E.D. Cal. 2009) 659 F.Supp.2d 1103
         On September 21, 2009, the United States District Court for the Eastern District of
California granted, in part, a petition for writ of habeas corpus filed by Stankewitz,
reversing Stankewitz’s death sentence for ineffective assistance of counsel at the penalty
phase of his capital murder trial. The order stated the following, in relevant part: “A writ
of habeas corpus shall issue directing the State of California to vacate and set aside the
death sentence in People v. Douglas Ray Stankewitz, Fresno County Superior Court Case
No. 227015-5, unless within 90 days of the entry of judgment of this order, the State of
California initiates proceedings to retry Stankewitz’s sentence. In the alternative, the
State of California shall re-sentence Stankewitz to life without the possibility of parole.”
Stankewitz v. Wong (9th Cir. 2012) 698 F.3d 1163
         On October 29, 2012, the Ninth Circuit Court of Appeals affirmed the District
Court’s grant of habeas relief. (Stankewitz v. Wong, supra, 698 F.3d at p. 1176.) The
Ninth Circuit’s opinion directed the State of California to either: “(a) vacate and set aside

                                              7.
the death sentence in People v. Douglas Ray Stankewitz, Fresno County Superior Court
Case No. 227015-5, unless the State of California initiates proceedings to retry
Stankewitz’s sentence within 90 days; or (b) resentence Stankewitz to life without the
possibility of parole.” (Stankewitz v. Wong, supra, 698 F.3d at p. 1176.)
Counsel’s Requests for a Continuance and the Resentencing Hearing
       On April 19, 2019, the People filed a request to resentence Stankewitz to life
without the possibility of parole, electing not to retry him for the death penalty.
       On April 24, 2019, Stankewitz filed a request to continue the resentencing hearing,
citing a conflicting medical appointment scheduled for one of the attorneys representing
his case.
       On April 26, 2019, the court denied the motion to continue based upon the
procedural posture of the case, the presence of other counsel who would be appearing on
Stankewitz’s behalf at the hearing, and the untimeliness of the motion.
       On April 30, 2019, Stankewitz filed a second motion to continue his sentencing
hearing. In their motion, counsel stated it would urge the court to sentence Stankewitz to
a life term, rather than LWOP, “pursuant to P.C. § 1118.”
       On May 1, 2019, the court denied the request, citing a lack of discretion to
sentence Stankewitz to anything other than life without possibility of parole.
       On May 3, 2019, at the sentencing hearing, counsel renewed his motion for a
continuance. Counsel argued that another of Stankewitz’s attorneys, “wanted to present
the Court with an argument and points and authorities that would allow the Court to
strike the special circumstances and impose a sentence of life with parole. And I do
believe the Court has that authority under 1385 and 1118.”
       The court replied, “on the continuance issue, the Court is denying the continuance,
as I had denied it twice previously.” On the issue of sentencing, the court made the
following comments:



                                              8.
               “Frankly, at this point, the Court doesn’t see – given the position taken by
       the People and the directive from the Federal Court, again, this Court’s jurisdiction
       is based upon that order from the Court. And the order was to impose a specific
       sentence in the case if the People did not pursue the death penalty .… Now that
       [the penalty retrial] is being removed, it doesn’t appear to the Court that it has any
       ability – and to be completely frank, I’m not sure how I would perform – if I did
       have the ability, I can’t say what I would do. I’m a rule follower, basically, and I
       was given very specific directions from the Federal Court in this particular
       instance.”
       Following further argument from Stankewitz’s counsel, the court stated:

              “Again, I’m afraid I tipped my hand a little bit, but it should be no
       surprise to anybody that when the Federal Court gives a directive to a State
       Court that the State Court is going to follow that directive. So the Court
       will proceed to sentencing. I have not heard anything concerning any other
       remedies that may be sought by Mr. Stankewitz, or on behalf of Mr.
       Stankewitz, that suggest that those remedies cannot be addressed post
       judgment.”
       Ultimately, the trial court concluded it was bound by the Federal Court’s order:

       “This Court has one option, and that is, to impose life without the
       possibility of parole. [¶] In order to accomplish the directive set by the
       Federal Court, the Court hereby vacates the death sentence imposed
       concerning Mr. Stankewitz pursuant to that Federal directive and will
       resentence Mr. Stankewitz concerning the first degree murder conviction
       with special circumstance to a term of life without the possibility of
       parole.”
       The court vacated Stankewitz’s death sentence and resentenced him to LWOP plus
seven years. The court imposed LWOP for count 1, the murder with special
circumstances conviction; seven years total on the kidnapping conviction, consisting of
the upper term of five years with a two-year gun use enhancement; and a concurrent term
of four years on the robbery conviction.
                                       ANALYSIS
I.     Remand for Resentencing is Required
       Stankewitz contends the trial court erred by assuming it lacked the discretion to
strike the special circumstance findings and the section 12022.5 firearm enhancements



                                             9.
pursuant to section 1385. The Attorney General agrees that the trial court erred and that
remand for resentencing is required. We agree as well.
       A.      The Trial Court’s Authority to Strike a Special Circumstance Finding
       Our Supreme Court previously held that a special circumstance finding under
California’s death penalty statutes (§§ 190-190.5) could be dismissed under section 1385,
modifying a sentence of life without the possibility of parole. (People v. Williams (1981)
30 Cal.3d 470, 490 (Williams).) Following Williams, section 1385.1 was added by
Proposition 115 (the Crime Victims Justice Reform Act or the Act) and became effective
on June 6, 1990. (Tapia v. Superior Court (1991) 53 Cal.3d 282, 298-299.) The statute
provides: “ ‘Notwithstanding Section 1385 or any other provision of law, a judge shall
not strike or dismiss any special circumstance which is admitted by a plea of guilty or
nolo contendere or is found by a jury or court as provided in Sections 190.1 to 190.5,
inclusive.’ The language of the statute clearly and unmistakably prohibit[s]” a trial court
from striking a special circumstance finding. (People v. Johnwell (2004) 121
Cal.App.4th 1267, 1283.)
      However, section 1385.1’s prohibition does not apply retrospectively to defendants
whose crimes were committed prior to the enactment of the statute. As our Supreme
Court has explained, Proposition 115’s provisions “may only be applied to prosecutions
of crimes committed on or after June 6, 1990.” (Tapia v. Superior Court, supra, 53
Cal.3d at pp. 298-299.) To apply Proposition 115’s provisions to crimes occurring before
the Act’s effective date “would change the legal consequences of the defendant’s past
conduct,” and would also arguably “violate the rule against ex post facto legislation,
since [Proposition 115’s] provisions appears to define conduct as a crime, to increase
punishment for a crime, or to eliminate a defense.” (Tapia v. Superior Court, at p. 298;
U.S. Const., art. I, § 10; Cal. Const., art. I, § 9.)




                                                10.
       B.     Analysis
       Here, it is undisputed that Stankewitz’s crimes occurred in 1978, more than a
decade before the enactment of section 1385.1. Thus, as our Supreme Court made clear
in Tapia v. Superior Court, the electorate’s elimination of the trial court’s authority to
strike a special circumstance finding does not apply here. (Tapia v. Superior Court,
supra, 53 Cal.3d at pp. 298-299.)
       The trial court’s reluctance to deviate from the Ninth Circuit’s disposition is
understandable as it is generally in accord with the rules governing appellate procedure
(see, part III.A). However, we are persuaded that the Ninth Circuit’s instructions can be
reconciled with the lower court’s authority to strike the special circumstance. Section
190.2 sets forth only two possible punishments when a special circumstance finding is
found true, death or life imprisonment without the possibility of parole. (People v. Mora
(1995) 39 Cal.App.4th 607, 614, citing § 190.2.)
       Following Williams, the trial court’s discretion to strike the special circumstance
findings—based upon the law applicable at the time of Stankewitz’s crimes—does not
arguably arise until after a sentence of life without the possibility of parole is imposed.
Our Supreme Court has yet to resolve the question of whether a trial court has the power
to dismiss a special circumstance finding after a jury has returned a verdict of death. (See
People v. Cooper (1991) 53 Cal.3d 771, 849 [“[w]e question whether a court has the
power to dismiss a special circumstance after the jury has returned a verdict of death. We
expressly reserved the question in Williams, supra, 30 Cal.3d at page 490, footnote 11. It
is at least arguable that section 190.4 subdivision (e), provides the sole remedy after a
death verdict”].)2




2      This court does not purport to address that question here. Stankewitz’s sentence of
death was vacated and set aside.


                                             11.
       At the time the Ninth Circuit had filed its opinion, the prosecutor had yet to elect
whether to retry Stankewitz for the death penalty or to accept imposition of a sentence of
life without the possibility of parole. Consequently, the lower court’s authority to strike
the special circumstance findings had yet to materialize or to become relevant.
Moreover, nothing required the federal court to set forth every possible sentencing option
available to the trial court under state law. Consistent with the parties’ claims on appeal,
the trial court was nonetheless authorized to strike the special circumstance findings once
Stankewitz was sentenced to life without the possibility of parole.
       At the resentencing hearing, the trial court imposed a sentence of life without the
possibility of parole, stating that it lacked discretion to strike the special circumstance
findings based upon the Ninth Circuit’s instruction upon remand. The court commented:
“Now that [the penalty retrial] is being removed, it doesn’t appear to the Court that it has
any ability – and to be completely frank, I’m not sure how I would perform – if I did have
the ability, I can’t say what I would do. I’m a rule follower, basically, and I was given
very specific directions from the Federal Court in this particular instance.” (Italics
added.)
       We agree with the parties’ assertions that the trial court’s comments support the
conclusion that it failed to exercise its sentencing discretion. “ ‘A ruling otherwise within
the trial court’s power will nonetheless be set aside where it appears from the record that
in issuing the ruling the court failed to exercise the discretion vested in it by law.
[Citations.]’ (People v. Penoli (1996) 46 Cal.App.4th 298, 302.) ‘Failure to exercise a
discretion conferred and compelled by law constitutes a denial of a fair hearing and a
deprivation of fundamental procedural rights, and thus requires reversal.
[Citations.]’ (Id. at p. 306.)” (People v. Downey (2000) 82 Cal.App.4th 899, 912.)
       We also agree that the record does not definitively support the conclusion that the
court would have declined to exercise its discretion to strike the special circumstance
findings, assuming the court had understood its authority to do so. (See People v.

                                              12.
Gamble (2008) 164 Cal.App.4th 891, 901 [if “ ‘the record shows that the trial court
would not have exercised its discretion even if it believed it could do so, then remand
would be an idle act and is not required’ ”].) Thus, remand for a resentencing hearing is
required.
       Stankewitz further contends that the trial court has the discretion to strike the
section 12022.5 firearm use enhancements following the passage of Senate Bill No. 620
(2017-2018 Reg. Sess.) (Senate Bill No. 620). Once again, the Attorney General agrees,
as do we. Senate Bill No. 620 added subdivision (c) to section 12022.5, which provides:
“The court may, in the interest of justice pursuant to Section 1385 and at the time of
sentencing, strike or dismiss an enhancement otherwise required to be imposed by this
section. The authority provided by this subdivision applies to any resentencing that may
occur pursuant to any other law.” (Italics added.)
       At the resentencing hearing, the trial court is “entitled to consider the entire
sentencing scheme.” (People v. Hill (1986) 185 Cal.App.3d 831, 834.) “This rule is
justified because an aggregate prison term is not a series of separate independent terms,
but one term made up of interdependent components. The invalidity of one component
infects the entire scheme.” (Ibid.) We express no opinion as to how the trial court should
exercise its discretion upon remand.

II.    Stankewitz’s Claim That the Court Erred in Denying His Requests for a
       Continuance of the Resentencing Hearing is Moot
       Next, Stankewitz contends the trial court erred by denying his requests for a
continuance for sentencing. In light of our conclusion that the instant case must be
remanded back to the lower court for a resentencing hearing, we agree with the Attorney
General’s assertion that Stankewitz’s claim is moot.
       Stankewitz requests that this court direct the lower court to provide defense
counsel with a “sufficient time to prepare for a meaningful sentencing hearing.” He does
not suggest what may constitute a sufficient amount of time to prepare for the sentencing


                                             13.
hearing. We decline Stankewitz’s request. On remand, the parties will be better
positioned to determine the precise amount of time required to prepare for Stankewitz’s
resentencing hearing, and may so advise the trial court.
III.   The Trial Court Lacked Jurisdiction to Consider the Motion for New Trial
       Stankewitz contends the trial court erred in denying his motion for a new trial. We
disagree. Because the lower court had no jurisdiction to entertain Stankewitz’s motion,
the motion for new trial was properly denied.
       A.     Applicable Law
       “It is well established that ‘[t]he order of the reviewing court is contained in its
remittitur, which defines the scope of the jurisdiction of the court to which the matter is
returned.’ ” (People v. Ramirez (2019) 35 Cal.App.5th 55, 64.) “In short, when an
appellate court remands a matter with directions governing the proceedings on remand,
‘ “those directions are binding on the trial court and must be followed.” ’ ” (Ibid.) The
trial court “cannot modify, or add to, those directions.” (People v. Oppenheimer (1965)
236 Cal.App.2d 863, 865-866; Snukal v. Flightways Manufacturing, Inc. (2000) 23
Cal.4th 754, 774, fn. 5 [“the terms of the remittitur define the trial court’s jurisdiction to
act”].) Consequently, when an appellate court remands a matter with directions to the
trial court, those directions are binding, and any material variance from them is
unauthorized and void. (People v. Ramirez, supra, 35 Cal.App.5th at p. 64.)
       Section 1265 similarly provides that after the remittitur, “the appellate court has
no further jurisdiction of the appeal or of the proceedings thereon, and all orders
necessary to carry the judgment into effect shall be made by the court to which the
certificate is remitted.” (§ 1265, subd. (a), italics added.) “[T]he trial court is revested
with jurisdiction of the case, but only to carry out the judgment as ordered by the
appellate court.” (People v. Dutra (2006) 145 Cal.App.4th 1359, 1366.)




                                              14.
       B.     Analysis
       Here, the trial court had jurisdiction to consider Stankewitz’s sentence in its
entirety, and any and all factors that would affect his sentence. It did not however have
jurisdiction to reopen issues regarding the adjudication of Stankewitz’s guilt. (§ 1263
[“If a judgment against the defendant is affirmed, the original judgment must be
enforced].) The trial court therefore correctly denied Stankewitz’s motion for new trial as
it fell outside the scope of the instructions upon remand.
       People v. Pineda (1967) 253 Cal.App.2d 443 is instructive. In Pineda, the
appellate court explained that “the judgment in a criminal action is a record of the
adjudication of guilt and the determination of the penalty.” (Id. at p. 451.) “[A]n
appellate court has power and authority to open the penalty aspect of the judgment
without affecting the finality of the adjudication of guilt. [Otherwise,] [t]o permit a new
attack on the conviction in the trial court [would] grant the trial court the unwarranted
power to rehear a decision of the appellate court.” (Ibid.)
       Following his retrial, Stankewitz’s guilt was affirmed. (People v. Stankewitz,
supra, 51 Cal.3d 72 at p. 116.) “The affirmance of the issue of guilt on the first appeal
precludes subsequent review by the trial court on a motion for new trial.” (People v.
Pineda, supra, 253 Cal.App.2d at p. 453.) The trial court therefore lacked jurisdiction to
consider a motion for a new trial.
       Stankewitz contends People v. McKenzie (2020) 9 Cal.5th 40 and People v.
Chavez (2018) 4 Cal.5th 771 support the conclusion that his motion may be considered
by the trial court. Neither McKenzie nor Chavez are helpful here. In People v. Chavez,
our Supreme Court held that an order granting probation does not create a final judgment
for purposes of a court’s ability to exercise its dismissal power under section 1385.
(Chavez, at p. 784.) In McKenzie, our Supreme court held that an order granting
probation does not give rise to a final judgment for purposes of the retroactivity rule
announced in In re Estrada (1965) 63 Cal.2d 740. (People v. McKenzie, at pp. 46-47.)

                                             15.
       Neither case supports the conclusion that the adjudication of Stankewitz’s guilt is
somehow open to further attack. Indeed, to permit Stankewitz to take a second bite at the
apple now would contravene clear legal authority that expressly prohibits such a
possibility.

IV.    Stankewitz’s Request for an Order Requiring a Supplemental Probation
       Report
       In supplemental briefing, Stankewitz requests this court order the lower court to
compile a supplemental or updated probation officer’s report. We agree with the
Attorney General’s contention that this issue is not yet ripe, and we therefore cannot
“order” the lower court to so act. Instead, we urge the lower court to consider ordering a
supplemental probation officer’s report for the reasons discussed below.
       California Rules of Court, rule 4.411(a) provides: “When required [-] As provided
in subdivision (b), the court must refer the case to the probation officer for: [¶] (1) A
presentence investigation and report if the defendant: [¶] (A) Is statutorily eligible for
probation or a term of imprisonment in county jail under section 1170(h); or [¶] (B) Is not
eligible for probation but a report is needed to assist the court with other sentencing
issues, including the determination of the proper amount of restitution fine; [¶] (2) A
supplemental report if a significant period of time has passed since the original report was
prepared.”
       We acknowledge that Stankewitz is ineligible for probation (see § 1203, subd.
(g)). However, an updated probation officer’s report may assist the trial court in
determining whether to exercise its discretion by striking the special circumstances
findings or the gun use enhancements. The existing record lacks information pertaining
to Stankewitz’s postconviction conduct that may be relevant to the trial court’s
sentencing decisions. (See, People v. Yanaga (2020) 58 Cal.App.5th 619, 627 [statute
allowing court to strike firearm enhancement allows court to consider postconviction
behavior]); Dix v. Superior Court (1991) 53 Cal.3d 442, 460 [“it is well settled that when


                                             16.
a case is remanded for resentencing after an appeal, the defendant is entitled to ‘all the
normal rights and procedures available at his original sentencing’ [citations], including
consideration of any pertinent circumstances which have arisen since the prior sentence
was imposed”].)
       Further, although rule 4.411(a)(2) of the California Rules of Court does not define
what constitutes “a significant period of time” since the original report was prepared,
Stankewitz was convicted and sentenced nearly 40 years ago. If this does not constitute a
significant period of time, it is hard to imagine what would qualify.
       We emphasize that our opinion is not intended to be construed as an order to the
lower court. We simply note these considerations to assist the court in determining
whether an updated report is necessary under the circumstances.
                                      DISPOSITION
       The sentence is vacated and the case is remanded back to the lower court for
resentencing. The judgment of conviction is otherwise affirmed.



                                                                                  SMITH, J.
WE CONCUR:



FRANSON, Acting P. J.



PEÑA, J.




                                             17.